Case 2:20-cv-01165 Document1 Filed 03/03/20 Page 1 of 13 PagelD #: 1

Lawrence Spasojevich (LS 0945)

Imran Ansari ([A 1978)

Aidala, Bertuna & Kamins, P.C.

Attorneys for Plaintiff

546 5" Avenue

New York, New York 10036

Tele: (212) 486-0011

Email: ls@aidalalaw.com
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

HARTIRATH WALIA,
CASE NO.
Plaintiff, COMPLAINT
-against-
NAVIKA CAPITAL GROUP LLC
And BLUE SKY HOSPITALITY SOLUTIONS LLC,
ECF Case,

Defendants.

 

Plaintiff, HARTIRATH WALIA, by and through the undersigned attorneys, Lawrence
Spasojevich, Esq. and Imran Ansari, Esq., hereby files this Complaint against Defendants,
NAVIKA CAPITAL GROUP LLC and BLUE SKY HOSPITALITY SOLUTIONS LLC,

(collectively "Defendants"), and states as follows:
INTRODUCTION

1. Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§
201, et seq. ("FLSA"), Plaintiff is entitled to recover from Defendants: (1) unpaid wages at the
overtime wage rate; (2) prejudgment and post-judgment interest; and (3) attorneys’ fees and costs.
2. Plaintiff further alleges that, under the New York Labor Law (“NYLL”), Plaintiffis entitled
to recover from the Defendants: (1) unpaid wages at the overtime wage rate; (2) statutory penalties;
(3) liquidated damages; (4) prejudgment and post-judgment interest; and (5) attorneys’ fees and
costs. |
3. Finally, Plaintiff alleges that, under 29 U.S.C. § 2615(a), Defendants interfered with and/or
retaliated against Plaintiff for exercising her rights under the Family Medical Leave Act
(hereinafter “FMLA”) by terminating Plaintiff's employment upon her attempts to return to the
same or similar position and, therefore, is entitled to recover from the Defendants: (1) statutory
damages for lost wages, benefits, and other compensation, plus interest at the statutory rate; (2)
liquidated damages equal to the amount of statutory damages awarded above; (3) equitable relief
in the form of front pay, as considered by the Court; (5) equitable relief in the form of compensable
damage for pain, suffering, and loss as a result of Defendant’s violations; and (6) attorneys fees
and costs.

JURISDICTION AND VENUE
4. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b); 29 U.S.C.
§2617(a)(2); and, 28 U.S.C. §§ 1331, 1332, 1337, and 1343, and has supplemental jurisdiction
over Plaintiff state law claims under 28 U.S.C. § 1367.
5. Venue is proper in the EASTERN DISTRICT pursuant to 28 U.S.C. § 1391 because the

conduct making up the basis of the Complaint took place in this judicial district.
PARTIES
6. Plaintiff, HARTIRATH WALIA, is an adult resident of Nassau County, New York.
7. Upon information and belief, Defendant, NAVIKA CAPITAL GROUP LLC, is a
domestic business corporation, organized and existing under the laws of the State of New York,
with a place of business located at 521E RXR Plaza, Uniondale, New York, 1 1556.
8. Upon information and belief, Defendant, BLUE SKY HOSPITALITY SOLUTIONS
LLC, is a domestic business corporation, organized and existing under the laws of the State of
New York, with a place of business located at 521E RXR Plaza, Uniondale, New York, 11556.
9. Upon information and belief, Defendant, BLUE SKY HOSPITALITY SOLUTIONS
LLC rebranded into NAVIKA CAPITAL GROUP LLC on February 9, 2020.
10. At all relevant times, Defendants were and continue to be an "enterprise engaged in
commerce" within the meaning of the FLSA.
STATEMENT OF FACTS
Facts Relevant to Plaintiff’s Overtime Claim
11. Defendants employed Plaintiff as an office assistant from May 2014 until February 18,
2020.
12. Defendants compensated Plaintiff at a salary rate of $44,750.00 representing only forty
(40) hours of work a week.
13. During her employment, Plaintiff's regular schedule was Monday through Friday, 9:00
a.m. to 6:00 p.m. for a regular workweek of forty-five (45) hours.
14. Based upon her recall and recollection, Plaintiff also often worked till 7:00 p.m. one (1) to

two (2) days a week.
15. Also, based upon her recall and recollection, Plaintiff was required to work Saturday for
approximately four (4) hours one (1) to two (2) times a month.

16. Defendants did not utilize a timekeeping device at the workplace to track hours worked by
Plaintiff.

17. Plaintiff was not adequately compensated wages at the overtime wage rate for all hours
worked over forty (40) in a workweek.

18. Defendants knowingly and willfully operated business with a policy of not paying Plaintiff
wages for hours worked over forty (40) hours in a week at the overtime wage rate in violation of
the FLSA and NYLL and the supporting Federal and New York State Department of Labor
Regulations.

19. At all relevant times, upon information and belief, and during Plaintiff's employment, the
Defendants failed to maintain accurate and sufficient time records.

20. Defendants did not provide Plaintiff with an accurate wage statement or summary,
accurately accounting for the actual hours worked, and setting forth the hourly rate of pay and
overtime wages.

21. Upon information and belief, this was done to disguise the actual number of hours the
Plaintiff worked and to avoid paying the overtime wage for all hours worked over forty (40) hours
in a week.

22. Defendants willfully disregarded and purposefully evaded recordkeeping requirements of
the FLSA and the NYLL by failing to maintain accurate and complete timesheets and payroll
records. -

23. Plaintiff has been substantially damaged by the Defendants’ wrongful conduct.
Facts Relevant to Plaintiff?s FMLA Claim
24, At all times relevant herein, Defendants were all employers within the meaning of Section
101(4) of the FMLA, 29 U.S.C. § 2611(4), as amended, employing over 50 or more employees for
each working day during each of 20 or more calendar workweeks in the current or preceding
calendar year.
25. At all times relevant herein, Plaintiff had worked for more than twelve (12) months, and .
more than 1,250 hours in the immediately prior twelve (12) months, for Defendants. Plaintiff thus
was an "eligible employee" of Defendants within the meaning of Section 101(2) of the FMLA, 29
U.S.C. § 2611(2), as amended, and was an employee of Defendants who was entitled to leave
under Section 102(a)(1)(d) of the FMLA, 29 U.S.C. § 2612(a)(1)(D), as amended.
26. At all times relevant herein, Plaintiff was qualified for her position as an office assistant.
27. In 2019, Plaintiff was diagnosed with breast cancer which, among other things, required
chemotherapy treatment.
28. In December 2019, Plaintiff applied for FMLA leave.
29. Defendants approved Plaintiff's FMLA leave starting December 9, 2019.
30. Plaintiff's FMLA leave was set to expire on March 2, 2020.
31. During this time, Plaintiff and Defendants remained in constant contact until early February
2020 regarding the payment of her disability benefits.
32. During this time, Defendants never informed Plaintiff that her position was no longer
available nor of any plans in place to terminate Plaintiffs employment.
33. Only until February 18, 2020, when Plaintiff contacted Defendants to inform Defendants

that she was cleared by her physician to return to work and inquired as to her return date, did
Defendants inform Plaintiff that we “do not have your position available for you at this time. Please
file for unemployment”.

34. Upon information and belief, Defendants retaliated against Plaintiff for exercising her
rights under the FMLA by refusing to offer Plaintiff her same or similar position.

35. Defendants’ termination of Plaintiff's employment also interfered with Plaintiff's rights
under the FMLA as Defendants’ refusal to allow Plaintiff to return to the same or similar position
interfered with Plaintiff's entitlements under the FMLA.

COUNT 1
[Violation of the Fair Labor Standards Act]

36. Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through "35" of this Complaint as if fully set forth herein.

37. At all relevant times, upon information and belief, Defendants was/were and continue to
be an employer engaged in interstate commerce and/or the production of goods for commerce
within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

38. At all relevant times, Defendants employed Plaintiff within the meaning of the FLSA.

39. Upon information and belief, at all relevant times, Defendants has/have had gross revenues
in excess of $500,000.

40. Plaintiff was entitled to be paid for all hours worked over forty (40) hours in a week at the
overtime wage rate as provided for in the FLSA.

41. Defendants failed to pay Plaintiff compensation in the lawful amount for all hours worked
over forty (40) hours in a week as provided for in the FLSA.

42. Atall relevant times, each of the Defendants had, and continue to have a policy and practice

of refusing to pay Plaintiff for all hours worked over forty (40) hours in a week in a workweek at
the overtime wage rate which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et
seq., including 29 U.S.C. §§ 206(a)(1), 207(a)(1), and 215(a).

43. Defendants knowingly and willfully disregarded the provisions of the FLSA, as evidenced
by their failure to compensate Plaintiff for all hours worked over forty (40) hours in week at the
overtime wage rate when they knew or should have known such was due and that non-payment of
a overtime rate would financially injure Plaintiff.

44. Defendants have failed to make, keep and preserve records with respect to each of its
employees sufficient to determine the wages, hours and other conditions and practices of
employment in violation of the FLSA, 29 U.S.A. §§ 201, et seq., including 29 U.S.C. §§ 211(c)
and 215(a). |

45. Records, if any, concerning the number of hours worked by Plaintiff and the actual
compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff
intends to obtain these records by appropriate discovery proceedings to be taken promptly in this
~ case and, if necessary, will then seek leave of Court to amend this Complaint to set forth the precise
amount due.

46. Defendants failed to properly disclose or apprise Plaintiff of the rights under the FLSA.
47. Asa direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff is
entitled to liquidated damages pursuant to the FLSA.

48. Due to the intentional, willful and unlawful acts of the Defendants, Plaintiff suffered
damages in an amount not presently ascertainable of unpaid wages at the overtime wage rate and,
an equal amount as liquidated damages, and prejudgment interest thereon.

49. Plaintiff is entitled to an award of their reasonable attorneys’ fees, costs and expenses,

- pursuant to 29 U.S.C. § 216(b).
COUNT 2
[Violation of the New York Labor Laws]

50. Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through "49" of this Complaint as if fully set forth herein.

51. The wage provisions of the NYLL apply to Defendants and protect the Plaintiff.

52. Defendants, pursuant to their policies and practices, refused and failed to pay the earned
wage at the overtime wage rate to Plaintiff for all hours worked over forty (40) hours in week.

53. By failing to compensate Plaintiff a wage for all hours worked over forty (40) hours in a
week at the overtime wage rate, Defendants violated Plaintiffs statutory rights under the NYLL.
54. The foregoing conduct, as alleged, constitutes a willful violation of the NYLL without a
good or reasonable basis.

55. Therefore, Defendants knowingly and willfully violated Plaintiff's rights by failing to pay
Plaintiff compensation for all hours worked over forty (40) hours in a week in a workweek at the
overtime wage rate.

56. Due to the Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants
unpaid wages at the overtime wage rate, reasonable attorneys’ fees, and costs and disbursements
of this action, under NYLL § 663(1) et al. and§ 198.

57. Plaintiff also seeks liquidated damages under NYLL § 663(1).
COUNT 3
[Failure to provide a Wage Notice]

58. Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs "1" through "57" of this Complaint as if fully set forth herein.

59. The New York State Wage Theft Prevention Act and NYLL § 195(1) requires every
employer to notify its employees, in writing, among other things, of the employee's rate of pay and
regular pay day.

60. Defendants has/have willfully failed to supply Plaintiff with an accurate wage notice, as
required by NYLL, § 195(1), within ten (10) days of the start of employment.

61. Through their knowing or intentional failure to provide the Plaintiff with the wage notice
required by the NYLL, Defendants willfully violated NYLL Article 6, §§ 190 et. seq., and
supporting New York State Department of Labor Regulations.

62. Due to Defendants’ willful violations of NYLL, Article 6, § 195(1), Plaintiff is entitled to
statutory penalties of fifty ($50.00) dollars each day that Defendants failed to provide Plaintiff
with an accurate wage notice and reasonable attorney’s fees and costs as provided for by NYLL,
Article 6 §198(1-b).

COUNT 4
[Failure to provide Wage Statements]

63. Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs “1” through “62” of this Complaint as if fully set forth herein.

64. Defendants has/have willfully failed to supply Plaintiff with an accurate wage statement,
as required by NYLL, § 195(3).

65. Through knowingly or intentionally failing to provide the Plaintiff and similarly situated

individuals with an accurate wage statement as required by the NYLL, Defendants willfully
violated NYLL Article 6, §§ 190 et. seq., and supporting New York State Department of Labor
Regulations. .
66. Due to Defendants’ willful violations of NYLL, Article 6, § 195(3), Plaintiff is entitled to
statutory penalties of two hundred and fifty dollars ($250.00) dollars each day that Defendants
failed to provide Plaintiff with wage statement and reasonable attorney’s fees and costs as provided
for by NYLL, Article 6 $198(1-d). |
COUNT 5

[Interference in Violation of 29 U.S.C. § 2615(b)]
67. — Plaintiff re-alleges and re-avers each and every allegation and statement contained in
paragraphs “ym through “66” of this Complaint as if fully set forth herein.
68. At all times relevant herein, Defendants were all employers within the meaning of Section
101(4) of the FMLA, 29 U.S.C. § 261 1(4), as amended.
69. At all times relevant herein, Plaintiff had worked for more than twelve months, and more
than 1,250 hours in the immediately prior twelve months, for Defendants. Plaintiff thus was an
"eligible employee" of Defendants within the meaning of Section 101(2) of the FMLA, 29 U.S.C.
§ 2611(2), as amended, and an employee of Defendants who was entitled to leave under Section
102(a)(1)(d) of the FMLA, 29 U.S.C. § 2612(a)(1)(D), as amended.
70. By their various wrongful actions as described above, including but not limited to denying
Plaintiff requested leave for which he was eligible and to which he was entitled under the statute,
Defendants violated Section 105 of the FMLA, 29 U.S.C. § 2615, as amended.
71. | Defendants' actions were willful.
72. Asa result of Defendants’ wrongful conduct, Plaintiff has suffered, and will continue to

suffer, irreparable injury, lost wages and benefits, other monetary damages, mental anguish,

10
emotional distress, humiliation, and other compensable damages, all in amounts to be determined

at trial
COUNT 6
[Retaliation in Violation of 29 U.S.C. § 2615(b)]
73. Plaintiff re-alleges and re-avers each and every allegation contained in paragraphs “1”

through “72” hereof as if more fully set forth at length herein.

74, At all times relevant herein, Defendants were all employers within the meaning of Section
| 101(4) of the FMLA, 29 U.S.C. § 2611(4), as amended.

75. At all times relevant herein, Plaintiff had worked for more than twelve months, and more
than 1,250 hours in the immediately prior twelve months, for Defendants.

76. Atall relevant times herein, Plaintiff was qualified for her position.

77. Plaintiff thus was an "eligible employee" of Defendants within the meaning of Section
101(2) of the FMLA, 29 U.S.C. § 2611(2), as amended, and an employee of Defendants who was
entitled to leave pursuant to Section 102(a)(1)(d) of the FMLA, 29 U.S.C. § 2612(a)(1)(D), as
amended.

78. By their various wrongful actions as described above, including but not limited to
retaliation through the discharging Plaintiff for taking leave for which she was eligible and to
which she was entitled under the statute, Defendants violated Section 105 of the FMLA, 29 U.S.C.
§ 2615, as amended.

79. Defendants' actions were willful.

80. As aresult of Defendants’ wrongful conduct, Plaintiff has suffered, and will continue to
suffer, irreparable injury, lost wages and benefits, other monetary damages, mental anguish,
emotional distress, humiliation and other compensable damages, all in amounts to be determined

at trial.

11
PRAYER FOR RELIEF

WHEREFORE, Plaintiff request that this Court grant the following relief:

(a) An award of unpaid wages at the overtime wage rate due under the FLSA;

(b) An award of liquidated damages as a result of Defendants' failure to pay wages at
the overtime wage rate pursuant to 29 U.S.C. § 216;

(c) | Anaward of unpaid wages at the overtime wage rate under the NYLL;

(d) An award of liquidated damages and statutory penalties as a result of Defendants’
failure to pay wages at the overtime wage rate, failure to provide accurate wage notices, and failure
to provide accurate wage statements pursuant to the NYLL;

(e) . An award of statutory damages for lost wages, benefits, and other compensation
under the FMLA;

(f) An award of liquidated damages equal to the amount of statutory damages awarded
under the FMLA;

(g) . An award of equitable relief in the form of front pay, as considered by the Court,
under the FMLA;

(h) An award of equitable relief in the form of compensable damage for pain, suffering,
and loss as a result of Defendant’s violations of the FMLA;

(i) - An award of prejudgment and post-judgment interest;

q) An award of costs and expenses associated with this action, together with

reasonable attorneys’ fees; and,

12
Case 2:20-cv-01165 Document 1 Filed 03/03/20 Page 13 of 13 PagelD #: 13

(k) Such other and further relief as this Court determines to be just and proper.

Dated: New York, New York
February 28, 2020

  

/
By:_/
( S
: “La | “an

Imran Ansari ([A 1978)

 

ojevich (LS 0945)

By

 

2B
